                                                                                                            Case 2:20-cv-00007-JCM-EJY Document 32 Filed 02/21/20 Page 1 of 2



                                                                                                        1   THOMAS D. DILLARD, JR., ESQ.
                                                                                                            Nevada Bar No. 006270
                                                                                                        2   OLSON CANNON GORMLEY
                                                                                                            & STOBERSKI
                                                                                                        3   9950 W. Cheyenne Avenue
                                                                                                            Las Vegas, Nevada 89129
                                                                                                        4   (702) 384-4012 - telephone
                                                                                                            (702) 383-0701 - facsimile
                                                                                                        5   Attorney for Defendant
                                                                                                            Justice Court of Las Vegas
                                                                                                        6   Township

                                                                                                        7                              UNITED STATES DISTRICT COURT

                                                                                                        8                                     DISTRICT OF NEVADA

                                                                                                        9   NEVADA COLLECTORS                   )
                                                                                                            ASSOCIATION, a Nevada non-profit    )
                                                                                                       10   corporation,                        )
                                                                                                                                                )              CASE NO. 2:20cv00007-JCM-EJY
                 OLSON CANNON GORMLEY & STOBERSKI




                                                                                                       11                 Plaintiff,            )
                                                                           Telecopier (702) 383-0701




                                                                                                                                                )
                                                                                                       12   vs.                                 )
                                                                                                                                                )
                                                              Las V egas, N evada 89129
                                                               9950 West Cheyenne Avenue
                                                                A Professional Corporation




                                                                                                       13   STATE OF NEVADA DEPARTMENT          )
Law Offices of




                                                                                                            OF BUSINESS AND INDUSTRY            )
                                                                                                       14   FINANCIAL INSTITUTIONS DIVISION; )
                                                                                                            JUSTICE COURT OF LAS VEGAS          )
                                                                                                            TOWNSHIP; DOE DEFENDANTS 1          )
                                                    (702) 384-4012




                                                                                                       15
                                                                                                            through 20; and ROE ENTITY          )
                                                                                                       16   DEFENDANTS 1 through 20,            )
                                                                                                                                                )
                                                                                                       17                 Defendants.           )
                                                                                                            ____________________________________)
                                                                                                       18
                                                                                                               STIPULATION AND ORDER TO EXTEND THE DEADLINE FOR DEFENDANT
                                                                                                       19      JUSTICE COURT OF LAS VEGAS’ REPLY IN SUPPORT OF ITS MOTION FOR
                                                                                                                                JUDGMENT ON THE PLEADINGS
                                                                                                       20                               (1st REQUEST)

                                                                                                       21
                                                                                                                   COME NOW, Defendant, Justice Court of Las Vegas Township, by and through its
                                                                                                       22
                                                                                                            counsel of record, THOMAS D. DILLARD, JR., ESQ., of the law firm of OLSON, CANNON,
                                                                                                       23
                                                                                                            GORMLEY, ANGULO & STOBERSKI, Defendant State of Nevada Department of Business
                                                                                                       24
                                                                                                            and Industry Financial Institutions Division, by and through its counsel of record, AARON D.
                                                                                                       25
                                                                                                            FORD, ESQ., Attorney General and VIVIENNE RAKOWSKY, ESQ. Deputy Attorney General
                                                                                                       26
                                                                                                            and Plaintiff Nevada Collectors Association, by and through its counsel of record, PATRICK J.
                                                                                                       27
                                                                                                            REILLY, ESQ. and MARCKIA L. HAYES, ESQ. of the law firm of BROWNSTEIN HYATT
                                                                                                       28
                                                                                                            FARBER SCHRECK, LLP respectfully submit this stipulation to extend the deadline for Justice

                                                                                                            Court of Las Vegas Township to file its Reply in support of its Motion for Judgment on the
                                                                                                            Case 2:20-cv-00007-JCM-EJY Document 32 Filed 02/21/20 Page 2 of 2



                                                                                                        1   Pleadings ten (10) days from the current date of February 25, 2020 to be extended to March 6,

                                                                                                        2   2020.

                                                                                                        3           This is the first request to extend this deadline. This Stipulation is being filed and the

                                                                                                        4   extension is requested due to Defendant’s counsel preparing for and attending a week long

                                                                                                        5   arbitration hearing in another matter and not for purposes of any delay.

                                                                                                        6    DATED this 21st     day of February, 2020.          DATED this 21st     day of February, 2020.
                                                                                                        7    STATE OF NEVADA                                     OLSON, CANNON, GORMLEY,
                                                                                                             OFFICE OF THE ATTORNEY GENERAL                      & STOBERSKI
                                                                                                        8

                                                                                                        9
                                                                                                             By /s/ Vivienne Rakowsky                            By: /s/ Thomas D. Dillard
                                                                                                       10    AARON D. FORD, ESQ.                                 THOMAS D. DILLARD, ESQ.
                                                                                                             Nevada Bar No. 7704                                 Nevada Bar No. 006270
                 OLSON CANNON GORMLEY & STOBERSKI




                                                                                                       11    VIVIENNE RAKOWSKY, ESQ.                             9950 W. Cheyenne Avenue
                                                                           Telecopier (702) 383-0701




                                                                                                             Nevada Bar No. 9160                                 Las Vegas, Nevada 89129
                                                                                                       12    555 E. Washington Ave., Ste. 3900                   Attorneys for Defendant
                                                              Las V egas, N evada 89129
                                                               9950 West Cheyenne Avenue
                                                                A Professional Corporation




                                                                                                             Las Vegas, Nevada 89101                             Justice Court of Las Vegas
                                                                                                       13    Attorneys for State Defendant                       Township
Law Offices of




                                                                                                       14
                                                                                                             DATED this 21st     day of February, 2020.
                                                    (702) 384-4012




                                                                                                       15
                                                                                                             BROWNSTEIN HYATT
                                                                                                       16    FARBER SCHRECK, LLP
                                                                                                       17
                                                                                                             By /s/ Patrick J. Reilly
                                                                                                       18    PATRICK J. REILLY, ESQ.
                                                                                                             Nevada Bar No. 6103
                                                                                                       19    MARCKIA L. HAYES, ESQ.
                                                                                                             Nevada Bar No. 14539
                                                                                                       20    100 N. City Parkway, Ste. 1600
                                                                                                             Las Vegas, Nevada 89106-4614
                                                                                                       21    Attorneys for Plaintiff
                                                                                                                                                          ORDER
                                                                                                       22
                                                                                                                    IT IS SO ORDERED.
                                                                                                       23

                                                                                                       24
                                                                                                                          February
                                                                                                                    DATED this _____ 21,
                                                                                                                                     day 2020.
                                                                                                                                         of ________________, 2020.
                                                                                                       25

                                                                                                       26
                                                                                                                                                           _______________________________________
                                                                                                       27                                                   UNITED STATES DISTRICT COURT
                                                                                                                                                           JUDGE JAMES C. MAHAN
                                                                                                       28



                                                                                                                                                         Page 2 of 2
